Citation Nr: 0206552	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than July 15, 1998, 
for the grant of a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Board originally reviewed this case in February 
2001, when it issued a remand requesting that the RO obtain 
additional medical records.  The RO successfully completed 
the requested development, but continued in the denial of an 
earlier effective date for the veteran's total disability 
rating based on individual unemployability.  As such, this 
matter is returned to the Board for further consideration and 
adjudication.


FINDINGS OF FACT

1.  The veteran filed an Application for Increased 
Compensation Based on Unemployability on July 15, 1998.

2.  There is no communication or action contained in either 
the veteran's claims folder or VA medical records dated in 
November 1983 or later which may be construed as an informal 
claim for a total disability rating based on unemployability.

3.  It is not factually ascertainable that an increase in 
disability occurred within the preceding one year of the 
receipt of the veteran's Application for Increased 
Compensation Based on Unemployability.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 15, 
1998, for the grant of a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an earlier effective date for the grant of a total 
disability rating based on individual unemployability as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the statement of the case and the 
Board's February 2001 remand issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim currently on 
appeal.  All relevant records adequately identified by the 
veteran were obtained and associated with the claims folder 
and the veteran was given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his 
claim, but declined to do so.  An additional VA examination 
was not required in order for a decision to be rendered in 
this case.

The veteran contends that an effective date of November 17, 
1983, should be assigned to his total disability rating 
because he was hospitalized for an inguinal herniorrhaphy at 
a VA Medical Center at that time, the VA Medical Center 
notified the RO that the veteran was unemployable at that 
time, and he has not been able to work since that 
hospitalization.  The veteran did not, however, file an 
Application for Increased Compensation Based on 
Unemployability until July 15, 1998.

The evidence of record reveals that the veteran first 
requested a total rating based on unemployability in August 
1981.  In January 1982, the RO denied the veteran's claim 
and notified him of his appellate rights.  The veteran did 
not appeal that decision.

In July 1982, the VA Medical Center sent a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, to the RO in 
conjunction with a fee basis review of the veteran; the form 
indicated that the veteran was a non-VA hospital patient.  
The VAMC requested information regarding the veteran's 
service connection percentage of disability as well as a 
finding of permanent and total disability.  There is no 
evidence of a response from the RO.

On November 15, 1983, the VAMC again sent a VA Form 10-7131 
to the RO.  This time the form indicated that the veteran 
was a VA hospital patient and it was requested if the 
veteran was rated with unemployability.  The RO responded on 
November 17, 1983, with the percentages of service-connected 
disability, indicating that the veteran had a combined 
rating of 70 percent.

The medical records surrounding the veteran's November 1983 
hospitalization do not make any mention of the veteran's 
employment status, industrial impairment, or desire to file 
a claim for an increased disability rating.  In fact, none 
of the veteran's medical treatment records dated through 
July 15, 1998, contain any mention of his being 
unemployable.

On July 15, 1998, the veteran filed an Application for 
Increased Compensation Based on Unemployability.  He 
indicated that he had been too disabled to work since March 
1975.  Based on this application, the RO granted a total 
disability rating as of July 15, 1998.

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Additionally, Section 5110(b)(2) of the 
United States Code Title 38 states that the effective date 
assigned in a claim for an increased evaluation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year of such date.  See also 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997) (holding that 38 C.F.R. § 3.400(o)(2) applies only 
where the increase in disability precedes the filing of the 
claim and the claim is received within one year of the 
increase).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155.  Furthermore, VA's 
duty to assist requires a liberal reading of all documents 
submitted in order to determine what claims, if any, may 
have been raised and what benefits may be appropriate for 
assignment.  See EF v. Derwinski, 1 Vet. App. 324 (1991).

Given the evidence as outlined above, the Board finds that 
the VAMC Form 10-7131 dated in November 1983 cannot be 
construed as an informal claim for a total disability rating 
because no where in that form or the medical records 
surrounding the November 1983 hospitalization is it 
suggested that the veteran is unemployable.  Asking whether 
the veteran was rated as unemployable is not equivalent to 
informing the RO that the veteran should be considered as 
unemployable; this form did not render an opinion as to the 
veteran's employability nor did it request an evaluation of 
his employability.  Moreover, it appears that the November 
1983 Form 10-7131, particularly when viewed in conjunction 
with the same form submitted in July 1982, was generated by 
the VAMC in performing some type of billing inquiry.  

Consequently, the Board finds that the earliest possible 
date that may be assigned for the veteran's total disability 
evaluation is July 15, 1998, the date he filed his 
application for an increased rating based on 
unemployability.  If he became unemployable within one year 
of that application, there is no record of it that may be 
relied upon in assigning an earlier date.  As stated above, 
the veteran's medical records do not suggest unemployability 
at any time through July 15, 1998, and there is no 
correspondence between the dates of November 17, 1983, and 
July 15, 1998, which could be construed as an informal 
claim.  Therefore, the veteran's request for an effective 
date earlier than July 15, 1998, for the grant of a total 
disability rating based on individual unemployability is 
denied.


ORDER

An effective date earlier than July 15, 1998, for the grant 
of a total disability rating based on individual 
unemployability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

